Title: From John Adams to George Washington Adams, 6 May 1815
From: Adams, John
To: Adams, George Washington,Adams, John,Adams, Charles Francis



My dear George, My dear John and my dear Charles.
Quincy May 6th. 1815

Hence forward I Shall adress you all three at once.
Yesterday was one of the happiest days of my Life. It brought me News of your Father and Mother at Paris and your Uncle Aunt and Cousin at New York all in good health.
My Boys! I want to Say Something to you on the Subject of Languages. I have no great Opinion of those who boast of possessing a great number of them. If you know Greek and Latin and French it will be easy to acquire the Spanish and Italian. If you know English you may learn the German. These are enough. loose not yourselves in Words. Study Men and things.
I am now reading an Essay, “Sur la litterature espagnole.” I hope your Father will procure it for you. It has given me Such Ideas that I think the Language worth learning, even for the pleasure of reading Don Quixote in the original. I can no longer laugh so heartily at the Anecdote of Sir Robert Walpole and Gordon, the Cato Letters Man, the Independent Whig Man And the translator of Tacitus.
In the pages 115. 116. 117 of this Pamplet you will find an account of “Le Pere Luis de Grenade and his Writings. Ask your Father, whether there is in Barrow Tillotson Clark Bossuet Fenelon, Bourdalowe Fletchier or any other, any Thing Superiour in oratory to the following Morcell which I will translate into miserable English from the elegant French. I advise you to read it in Spanish, if you can find it.
“O God most high, most mercifull! King of Kings, pure and noble Essence, incomprehensible Majesty, Who can know thee? All created objects, have their natures and their faculties limited: Thou hast assigned them a number, a weight, a measure; thou hast circumscribed them; thou hast marked the limits of their power. The Fire in its Action, the Sun in its radiance, have an expansion and a force immense: never the less they have a boundary, and acknowledge in Space, limits which they cannot transcend, Our Senses, our Understandings may comprehend them: but thou, who art infinite; no Circle can contain thee; no imagination, can reach the confines of thy Substance. Thou art eternal in duration: thy Being which has had no beginning, cannot be measured by time Thou art infinite in power. Every thing that now exists, and all that is to come hereafter, is Submitted to thy Will. Who can comprehend thee? This soul, which in Us is our Life, how Shall We define it? Pure emanation from thy divine mind, We are unable to conceive it. In thine eternal Wisdom, thou hast determined, that all our Knowledge Should be transmitted to Us, through our senses: and through Organs this limited, our perceptions cannot attain to thee. Every created Being that exists, exists not to comprehend thee, but to love thee. Every thing that is known to Us, lifts up its voice to render hommage to thee; and admonishes teaches Us, why We ought to adore thee. In the perfections of thy creatures, blaze forth, thy Supreme beauty and thy Sovereign Benevolence. The Activity, the Utility, the Service, which thou hast, prescribed to all Beings, demonstrates to Us, the Love, which thou hast for all thy Works. It is thus that from all quarters, We are allured and constrained to love thee. Our Wisdom, our happiness, our tranquility, are in thee. Who but thou, Oh eternal Summary of all that is good, has for Us, the tenderness of a Friend the care of a Benefactor and the kindness of a Father? Principle of our Life, thou are also the end: in thee are are our last hopes and our Ultimate felicity.”
Now my dear Boys, ask your Father, whether from my poor translation of a translation, there does not appear Something worth your Studies in the Spanish Language?
My Love to your Father and Mother, my Compliments to Mr and Mrs Perkins, And to Mr Everett and Mr Ticknor, and / believe me your affectionate Grandfather
John Adams